67 F.3d 293NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Leon BUCKNER;  Gerald Davis Fuller, Plaintiffs-Appellants,v.COMMISSIONER OF MARYLAND DEPARTMENT OF CORRECTIONS;  EasternCorrectional Institution, its Agents and Employees;Maryland Reception, Diagnostic and Classification Institute;Maryland Parole Commission, its Agents and Employees;  Ms.Barthlow, Classification, Maryland Reception, Diagnostic andClassification Center, Michelle Johnson, Parole RetakeCounselor, Maryland Reception, Diagnostic and ClassificationCenter;  Lieutenant Pope, Dietary Officer, MarylandReception, Diagnostic and Classification Center;  UnknownBaltimore City Police Officer;  Unknown FBI Agents;  UnknownCorrectional Officers of Co II Grade at Maryland Reception,Diagnostic and Classification Center;  Unknown Black FemaleStaff Member Wearing Civilian Clothes at Maryland Reception,Diagnostic and Classification Center, Defendants-Appellees.
No. 95-6221.
United States Court of Appeals, Fourth Circuit.
Submitted August 24, 1995.Decided:  September 12, 1995.

Robert Leon Buckner, Gerald Davis Fuller, Appellants Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion dismissing Appellants' retaliation and classification claims and find no reversible error.  Accordingly, we affirm the dismissal of those claims on the reasoning of the district court.  Buckner v. Commissioner of Md. Dep't of Corrections, No. CA-94-3541-S (D.Md. Jan. 13, 1995).  To the extent that Appellant Buckner attempts to appeal the district court's order dismissing without prejudice his conditions of confinement claim, that portion of the order is not appealable because Appellant Buckner may save the action regarding this claim by filing an amended complaint.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  Consequently, that portion of the appeal is dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART